                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

David M. Russell,

              Plaintiff,

        v.                                     Case No. 2:20-cv-4064

Commissioner of
Social Security,

              Defendant.

                                       ORDER
        This matter is before the court for consideration of the May
21, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge
erred    in   failing   to   explain    why     he   did   not   include   certain
limitations opined by the state agency psychologists in plaintiff’s
residual functional capacity.            The magistrate judge recommended
that the decision of the Commissioner be reversed and that the case
be remanded pursuant to 42 U.S.C. §405(g), sentence four, for
further proceedings consistent with the report and recommendation.
        The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the Report and Recommendation de
novo and a waiver of the right to appeal the decision of the
district court adopting the report and recommendation. Doc. 22, p.
10.     The time period for filing objections to the report and
recommendation has expired, and no party has objected to the report
and recommendation.
        The court agrees with the report and recommendation of the
magistrate judge (Doc. 22) and it is hereby adopted.        The decision
of the Commissioner is reversed, and this case is remanded to the
Commissioner under 42 U.S.C. §405(g), sentence four, for further
proceedings consistent with the report and recommendation.             The
clerk     shall   enter   judgment   reversing   the   decision   of   the
Commissioner and remanding this case.


Date: June 8, 2021                     s/James L. Graham
                               James L. Graham
                               United States District Judge




                                     2
